Citation Nr: 1704034	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-41 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected epididymis.

2.  Entitlement to an increased initial evaluation for service-connected residuals of a back injury, thoracic spine strain with spondylosis, currently evaluated as 10 percent disabling prior to August 15, 2013, as 40 percent disabling from August 15, 2013, to January 1, 2014, as 20 percent disabling as of January 2, 2014, and as 40 percent disabling as of September 25, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 1984. 

This appeal arises from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  In February 2010, the RO in Philadelphia granted service connection for epididymis, evaluated as noncompensable (0 percent disabling), with an effective date of September 30, 2009.  The Veteran appealed the issue of entitlement to an initial compensable evaluation.

In September 2010, the Philadelphia RO granted the Veteran's claim for an initial compensable evaluation, to the extent that it assigned a 10 percent evaluation, and that it assigned an earlier effective date of October 17, 2008, for service connection, and the 10 percent evaluation.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 2011, the Philadelphia RO granted service connection for thoracic spine strain, evaluated as noncompensable.  The Veteran appealed the issue of entitlement to an initial compensable evaluation. 

Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Atlanta, Georgia.  In March 2014, the Atlanta RO recharacterized the Veteran's thoracic spine disability as "residuals of a back injury, thoracic spine strain with spondylosis," and granted the Veteran's claim for an initial compensable evaluation, to the extent that it assigned a 10 percent evaluation prior to August 15, 2013, a 40 percent evaluation from August 15, 2013, to January 1, 2014, and a 20 percent evaluation as of January 2, 2014.  

In August 2015, the Board remanded the claims for additional development.  

In October 2015, the Appeals Management Center granted the Veteran's claim for an increased initial evaluation for his thoracic spine disability, to the extent that it assigned a 40 percent evaluation with an effective date of September 25, 2015.  

In May 2015, the Veteran was afforded a Board hearing before the Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased initial evaluation for service-connected residuals of a back injury, thoracic spine strain with spondylosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's right-sided epididymis is shown to have been productive of pain, but not urinary tract infections where there is recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for service-connected right-sided epididymis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected right-sided epididymis.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2016), the Veteran's service treatment records show that in 1984, he received a number of treatments for genitourinary complaints, to include a painful right testicle, with a reported history of trauma in 1979 (prior to service).  His diagnoses included chronic epididymitis, and chronic prostatitis.  His separation examination report, dated in October 1984, notes a history of chronic prostatitis.  Following separation from service, VA progress notes show that beginning in 2004, he sought treatment for complaints that included suprapubic discomfort, and urinary frequency.  

In February 2010, the RO granted service connection for epididymis, evaluated as noncompensable (0 percent disabling), with an effective date of September 30, 2009.  The Veteran appealed the issue of entitlement to an initial compensable evaluation.  In September 2010, the RO granted the Veteran's claim for an initial compensable evaluation, to the extent that it assigned a 10 percent evaluation, and that it assigned an earlier effective date of October 17, 2008, for service connection.

The Board notes that to the extent that the Veteran has a number of genitourinary disorders, the record reflects that service connection is only in effect for right-sided epididymis.  In this regard, in October 2013, the RO denied a claim for service connection for his erectile dysfunction.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If an unlisted condition is encountered it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  In this case, effective in October 2008, the RO granted service connection for "right-sided epididymis."  The rating codes do not specifically contemplate this disability.  The RO has evaluated the Veteran's right-sided epididymis under the diagnostic code utilized for chronic epididymo-orchitis.  Id.; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Specifically, the Veteran's right-sided epididymis has been evaluated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7525.  Under 38 C.F.R. § 4.115b, DC 7525, Epididymo-orchitis, chronic only: Rate as urinary tract infection. 

Under 38 C.F.R. § 4.115a, a 10 percent rating is warranted for urinary tract infection manifested by the need for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.

A 30 percent rating is warranted for urinary tract infections where there is recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  Id.

The medical evidence dated during the time period in issue includes VA progress notes, which indicate that beginning in May 2009, the Veteran complained of a two-month history of soreness of the right testicle.  He was noted to have possible recurrent epididymitis.  A July 2009 report states that an ultrasound showed findings consistent with right-sided epididymitis, and that he has had a course of Cipro.  Overall, his "problem lists" contain a number of notations of prostatism.  A June 2010 report notes that on examination, his testicle was without erythema or edema or tenderness.  

A QTC male reproductive systems examination report, dated in October 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included right testicle swelling, a sore prostate, and recurrent prostate infections that he thought may be due to lifting heavy objects.  He reported having constant pain, and that it was hard for him to walk, sit down, or sleep.  The report notes the following: there was voiding dysfunction, with symptoms of obstruction and increased frequency, but no urine leakage.  There was no history of recurrent symptomatic urinary tract infection, or kidney infection.  With regard to organ infections, the portion of the examination report for a history of hospitalization was left blank.  The prostate was normal.  Varicocele was noted to be absent.  The epididymis was abnormal, specifically, it was tender to palpation.  The relevant diagnosis was right-sided epididymis.  

A QTC male reproductive systems examination report, dated in January 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of worsening epididymitis symptoms since his service.  The report notes the following: there was no history of orchiectomy.  The Veteran has voiding dysfunction due to prostatitis, to include symptoms of obstructed voiding with hesitancy, slow or weak stream, and decreased force of stream.  There was no history of recurrent symptomatic urinary tract infection, or kidney infection.  There is a history of chronic epididymitis, epididymo-orchitis, or prostatitis, with use of long-term drug therapy.  Specifically, over the past 12 months the Veteran has taken courses of Terazosin, and Sidenafil Citrate.  With regard to organ infections, the portion of the examination report for a history of hospitalization was left blank.  The testes and prostate were normal.  The epididymis was abnormal; specifically, it was tender to palpation.  The relevant diagnosis was right-sided epididymis, and the examiner stated that this condition was "in remission."

A VA male reproductive system conditions disability benefits questionnaire (DBQ), dated in September 2015, shows that the examiner indicated that the Veteran's VA e-folder (VBMS and CPRS) (Computerized Patient Record System) records had been reviewed.  The diagnoses were erectile dysfunction and epididymitis.  The report notes the following: the Veteran reported being treated several years ago for recurrent infections involving his GU (genitourinary) tract, and that his last treatment was in 2004.  He has not had any treatments "from 2004 to current."  On examination, the testes and prostate were normal.  The epididymis was abnormal; specifically, it was tender to palpation.  A June 2014 ultrasound examination of the scrotum contained an impression that there was no suspicious intratesticular mass on either side, mild bilateral hydroceles and varicoceles, and mildly hypertrophic and heterogenous right epididymal head, likely post-inflammatory in nature.  The Veteran's ability to work was impacted to the extent that he reported right testicular discomfort with physically strenuous activities.  In this regard, the Veteran reported that he had last worked in 2008 as a warehouse manager, but that he had stopped working due to multiple medical conditions.  

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  Overall, the evidence shows that the Veteran has complained of right-side testicular pain.  However, notwithstanding a course of Cipro in 2009, there is no medical evidence of record to show a history of urinary tract infections during the time period in issue.  In summary, the evidence is insufficient to show that the Veteran has recurrent symptomatic urinary tract infections requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

A higher rating is not warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2016), a 20 percent is assigned for complete atrophy of both testes.  Under 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2016), a 30 percent is warranted for removal of both testes.  In this case, the evidence does not show that the Veteran has complete atrophy of both testes, or that there has been removal of both testes.  To the extent he is shown to have voiding dysfunction, urinary frequency, and obstructed voiding, the January 2014 QTC examiner indicated that the Veteran has voiding dysfunction due to prostatitis, to include symptoms of obstructed voiding with hesitancy, slow or weak stream, and decreased force of stream, and there is no competent evidence to show that the Veteran's service-connected disability is related to these symptoms.  See 38 C.F.R. § 4.115a.  Accordingly, the claim must be denied.  

The Board has considered the Veteran's statements that he should be entitled to an initial increased evaluation.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his genitourinary symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an initial increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an initial increased evaluation is warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The Veteran is shown to have reported having symptoms such as pain.  The RO clearly based its evaluation on the appropriate rating criteria.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the Veteran does not contend, and the evidence of record does not suggest, that the disability in issue has caused him to miss work, or has resulted in any hospitalization during the time period on appeal. The Veteran has reported that he has unemployed since 2008 due to "multiple medical conditions."  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest evaluation possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to the service-connected disability in issue.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

In August 2015, the Board remanded this claim.  The Board directed that the Veteran be contacted and requested to identify all relevant medical treatment since January 2014.  That same month, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  The Board further directed that the Veteran be provided with another examination.  In September 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial evaluation in excess of 10 percent for service-connected right-sided epididymis is denied.  


REMAND

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

With regard to the claim for an increased initial evaluation for service-connected residuals of a back injury, thoracic spine strain with spondylosis, the most recent VA examination report (disability benefits questionnaire) of record is dated in September 2015.  This DBQ shows that it does not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his lumbar spine disability in accordance with Correia. 

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any additional appropriate development, schedule the Veteran for an examination of his back in order to determine the current level of severity of his lumbar spine disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's back symptoms and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


